Name: Commission Regulation (EC) No 1489/2002 of 14 August 2002 setting out the duties applicable from 1 January 2002 to 31 December 2002 on the importation into the Community of certain goods from Hungary covered by Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: Europe;  agri-foodstuffs;  trade;  international trade;  agricultural activity;  tariff policy
 Date Published: nan

 Avis juridique important|32002R1489Commission Regulation (EC) No 1489/2002 of 14 August 2002 setting out the duties applicable from 1 January 2002 to 31 December 2002 on the importation into the Community of certain goods from Hungary covered by Council Regulation (EC) No 3448/93 Official Journal L 224 , 21/08/2002 P. 0003 - 0022Commission Regulation (EC) No 1489/2002of 14 August 2002setting out the duties applicable from 1 January 2002 to 31 December 2002 on the importation into the Community of certain goods from Hungary covered by Council Regulation (EC) No 3448/93THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular Article 7(4) thereof,Whereas:(1) Protocol 3 to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, approved by Decision 93/742/Euratom, ECSC, EC of the Council and the Commission(3), lays down the trade arrangements for the processed agricultural products which are listed therein.(2) That Protocol was amended by Decision No 2/2002 of the EC-Hungary Association Council of 16 April 2002 on the improvement of the trade arrangements for processed agricultural products envisaged by Protocol 3 to the Europe Agreement(4), by which a reduction of the duties applicable to imports of certain goods originating in Hungary was provided with effect from 1 January 2002.(3) The duties applicable from 1 January 2002 to 31 December 2002 should therefore be established in accordance with Protocol 3 on imports of certain goods resulting from the processing of agricultural products originating in Hungary,HAS ADOPTED THIS REGULATION:Article 1The duties applicable from 1 January 2002 to 31 December 2002 to the importation of goods originating in Hungary, covered by Table 2a and Table 2b of Annex I to Protocol 3 to the Europe Agreement, are set out in Annexes I, II and III.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 August 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 347, 31.12.1993, p. 1.(4) OJ L 172, 2.7.2002, p. 38.ANNEX 1TABLE A(Annex 1, Table 2a of Decision No 2/2002)Duties applicable upon import into the Community of goods originating in Hungary>TABLE>TABLE B(Annex 1, Table 2b of Decision No 2/2002)Duties applicable upon import into the Community of goods originating in Hungary>TABLE>ANNEX 2AGRICULTURAL COMPONENTSHungary - from 1.1.2002 to 31.12.2002>TABLE>ANNEX 3ADDITIONAL DUTIESHungary - from 1.1.2002 to 31.12.2002>TABLE>>TABLE>